 

EXHIBIT 10.59

 

ALEXANDER’S, INC. 2006 OMNIBUS STOCK PLAN
DEFERRED STOCK UNIT GRANT AGREEMENT

 

DEFERRED STOCK UNIT GRANT AGREEMENT (the “Grant Agreement”) made as of date set
forth on Schedule A  hereto between ALEXANDER’S, INC., a Delaware corporation
(the “Company”), and the director of the Company’s Board  named on Schedule A 
(the “Grantee”). 

RECITALS

A.        In accordance with the Alexander’s, Inc. 2006 Omnibus Stock Plan, as
it may be amended or modified from time to time (the “Plan”), the Company
desires in connection with the Grantee’s service as a member of the Board of
Directors of the Company, to provide the Grantee with an opportunity to acquire
the Company’s common shares, par value $1.00 per share (the “Shares”), and
thereby provide additional incentive for the Grantee to promote the progress and
success of the business of the Company and its subsidiaries.

B.        Schedule A  hereto sets forth certain significant details of the
deferred stock unit grant herein and is incorporated herein by reference.
 Capitalized terms used herein and not otherwise defined have the meanings
provided by the Plan.

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

AGREEMENT


1.                  GRANT OF RESTRICTED STOCK.  ON THE TERMS AND CONDITIONS SET
FORTH HEREIN, AS WELL AS THE TERMS AND CONDITIONS OF THE PLAN, THE COMPANY
HEREBY GRANTS TO THE GRANTEE SUCH NUMBER OF DEFERRED STOCK UNITS AS IS SET FORTH
ON SCHEDULE A  (THE “DSUS”).  EACH DSU CONSTITUTES AN UNFUNDED AND UNSECURED
PROMISE OF THE COMPANY TO DELIVER (OR CAUSE TO BE DELIVERED) TO GRANTEE, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS GRANT AGREEMENT, ONE SHARE ON THE DELIVERY
DATE AS PROVIDED HEREIN.  UNTIL SUCH DELIVERY, GRANTEE SHALL HAVE ONLY THE
RIGHTS OF A GENERAL UNSECURED CREDITOR AND NO RIGHTS AS A SHAREHOLDER OF THE
COMPANY.  THIS GRANT IS SUBJECT TO ALL TERMS AND PROVISIONS OF THE PLAN AND THIS
GRANT AGREEMENT. 


2.                  DELIVERY.   


(A)                IN GENERAL.  EXCEPT AS PROVIDED BELOW IN THIS PARAGRAPH 2 AND
SUBJECT TO PARAGRAPHS 5 AND 12, THE DELIVERY DATE SHALL BE ON THE THIRD BUSINESS
DAY FOLLOWING THE DATE ON WHICH GRANTEE CEASES TO BE A MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY. 


(B)               DEATH.  NOTWITHSTANDING ANY OTHER PARAGRAPH OF THIS GRANT
AGREEMENT (EXCEPT PARAGRAPH 12), IF GRANTEE DIES PRIOR TO THE DELIVERY DATE, THE
SHARES CORRESPONDING TO GRANTEE’S OUTSTANDING DSUS SHALL BE DELIVERED TO THE
REPRESENTATIVE


 

 

--------------------------------------------------------------------------------

 

 


OF GRANTEE’S ESTATE AS SOON AS PRACTICABLE AFTER THE DATE OF DEATH AND AFTER
SUCH DOCUMENTATION AS MAY BE REQUESTED BY THE COMMITTEE IS PROVIDED TO THE
COMMITTEE.  THE COMMITTEE MAY ADOPT PROCEDURES PURSUANT TO WHICH GRANTEE MAY BE
PERMITTED TO SPECIFICALLY BEQUEATH SOME OR ALL OF HIS OR HER OUTSTANDING DSUS
UNDER GRANTEE’S WILL TO AN ORGANIZATION DESCRIBED IN SECTIONS 501(C)(3) AND
2055(A) OF THE CODE (OR SUCH OTHER SIMILAR CHARITABLE ORGANIZATION AS MAY BE
APPROVED BY THE COMMITTEE).


3.                  DIVIDEND EQUIVALENT RIGHTS.  PRIOR TO THE DELIVERY OF SHARES
PURSUANT TO THIS GRANT AGREEMENT, AT THE TIME OF DISTRIBUTION OF ANY DIVIDEND
PAID BY THE COMPANY IN RESPECT OF THE COMMON STOCK, GRANTEE SHALL BE ENTITLED TO
RECEIVE AN AMOUNT IN CASH EQUAL TO SUCH REGULAR CASH DIVIDEND PAYMENT AS WOULD
HAVE BEEN MADE IN RESPECT OF THE SHARES NOT YET DELIVERED, AS IF THE SHARES HAD
BEEN ACTUALLY DELIVERED.


4.                  NON-TRANSFERABILITY.  EXCEPT AS MAY OTHERWISE BE PROVIDED IN
THIS PARAGRAPH OR AS OTHERWISE MAY BE PROVIDED BY THE COMMITTEE, THE LIMITATIONS
SET FORTH IN SECTION 14 OF THE PLAN SHALL APPLY TO THIS GRANT.  ANY PURPORTED
TRANSFER OR ASSIGNMENT IN VIOLATION OF THE PROVISIONS OF THIS PARAGRAPH 4 OR
SECTION 14 OF THE PLAN SHALL BE VOID.  THE COMMITTEE MAY ADOPT PROCEDURES
PURSUANT TO WHICH GRANTEE MAY TRANSFER SOME OR ALL OF HIS OR HER DSUS THROUGH A
GIFT FOR NO CONSIDERATION TO ANY CHILD, STEPCHILD, GRANDCHILD, PARENT,
STEPPARENT, GRANDPARENT, SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW,
FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW OR SISTER-IN-LAW,
INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE RECIPIENT’S HOUSEHOLD
(OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH THESE PERSONS HAVE MORE THAN
50% OF THE BENEFICIAL INTEREST, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR
THE RECIPIENT) OWN MORE THAN 50% OF THE VOTING INTERESTS.


5.                  VALUATION, CONSENTS AND LEGENDS.   

(a)                For purposes of the Company’s reporting obligations, the fair
market value of a Share will equal the average of the high and low of the
Company’s Share price on the Delivery Date.

(b)               Grantee’s rights in respect of the DSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable.


(C)                THE COMPANY MAY AFFIX TO CERTIFICATES REPRESENTING SHARES
ISSUED PURSUANT TO THIS GRANT AGREEMENT ANY LEGEND THAT THE COMMITTEE DETERMINES
TO BE NECESSARY OR ADVISABLE.  THE COMPANY MAY ADVISE THE TRANSFER AGENT TO
PLACE A STOP ORDER AGAINST ANY LEGENDED SHARES.


6.                  NOTICE.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE
ADDRESSED TO THE SECRETARY OF THE COMPANY AT 888 SEVENTH AVENUE, NEW YORK, NEW
YORK 10019 AND TO THE CHIEF FINANCIAL OFFICER AT 210 ROUTE 4 EAST, PARAMUS, NEW
JERSEY 07652 AND ANY NOTICE TO BE GIVEN THE GRANTEE SHALL BE ADDRESSED TO THE
GRANTEE AT THE GRANTEE’S ADDRESS AS IT APPEARS ON THE RECORDS OF THE COMPANY, OR
AT SUCH OTHER ADDRESS AS THE COMPANY OR THE GRANTEE MAY HEREAFTER DESIGNATE IN
WRITING TO THE OTHER.


 

2

 

--------------------------------------------------------------------------------

 

 


 


7.                  GOVERNING LAW.  THIS GRANT AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCES TO PRINCIPLES OF CONFLICT OF LAWS.


8.                  SUCCESSORS AND ASSIGNS.  THIS GRANT AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND ANY SUCCESSORS
TO THE COMPANY AND ANY SUCCESSORS TO THE GRANTEE BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION, BUT THIS GRANT AGREEMENT SHALL NOT, EXCEPT AS PROVIDED IN
PARAGRAPH 4, BE ASSIGNABLE OR OTHERWISE SUBJECT TO HYPOTHECATION BY THE GRANTEE.


9.                  SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS
GRANT AGREEMENT IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER
PROVISION OF THIS GRANT AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER
PROVISION SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE
AND EFFECT.  IF ANY PROVISION OF THIS GRANT AGREEMENT SHALL BE HELD INVALID IN
PART, SUCH INVALIDITY SHALL IN NO WAY AFFECT THE REST OF SUCH PROVISION NOT HELD
SO INVALID, AND THE REST OF SUCH PROVISION, TOGETHER WITH ALL OTHER PROVISIONS
OF THIS GRANT AGREEMENT, SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE
IN FULL FORCE AND EFFECT.


10.              AMENDMENTS; PLAN GOVERNS.  THIS GRANT AGREEMENT MAY NOT BE
AMENDED EXCEPT IN WRITING SIGNED BY THE COMPANY AND THE GRANTEE. 
NOTWITHSTANDING THE FOREGOING, THIS GRANT AGREEMENT MAY BE AMENDED IN WRITING
SIGNED ONLY BY THE COMPANY TO:  (A) CORRECT ANY ERRORS OR AMBIGUITIES IN THIS
GRANT AGREEMENT; AND/OR (B) TO MAKE SUCH CHANGES THAT DO NOT MATERIALLY
ADVERSELY AFFECT THE GRANTEE’S RIGHTS HEREUNDER.  THIS GRANT SHALL IN NO WAY
AFFECT THE GRANTEE’S PARTICIPATION OR BENEFITS UNDER ANY OTHER PLAN OR BENEFIT
PROGRAM MAINTAINED OR PROVIDED BY THE COMPANY.  THIS AGREEMENT AND THE PLAN
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  IN THE EVENT OF A CONFLICT
BETWEEN THIS GRANT AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.


11.              NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE.  NOTHING HEREIN
SHALL IMPLY THAT ANY RIGHT OF THE GRANTEE TO REMAIN IN THE SERVICE OF THE
COMPANY, WHETHER AS AN EMPLOYEE, DIRECTOR OR IN ANY OTHER CAPACITY.


12.              COMPLIANCE OF GRANT AGREEMENT AND PLAN WITH SECTION 409A.  THE
PROVISIONS OF THIS PARAGRAPH 12 APPLY TO GRANTEE ONLY IF GRANTEE IS A UNITED
STATES TAXPAYER.

(a)                References in this Grant Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance.  This Grant Agreement and the Plan provisions
that apply to this Grant are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions).  The

3

 

--------------------------------------------------------------------------------

 

 

Committee shall have full authority to give effect to this intent.  To the
extent necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of the Plan and this Grant
Agreement, the provisions of this Grant Agreement shall govern, and in the case
of any conflict or potential inconsistency between this Paragraph 12 and the
other provisions of this Grant Agreement, this Paragraph 12 shall govern.

(b)               Delivery of Shares shall not be delayed beyond the date on
which all applicable conditions or restrictions on delivery of Shares in respect
of Grantee’s DSUs required by this Grant Agreement (including, without
limitation, those specified in Paragraphs 5(a) and (b)) are satisfied, and shall
occur by December 31 of the calendar year in which the Delivery Date occurs
unless, in order to permit such conditions or restrictions to be satisfied, the
Committee elects, pursuant to Treasury Regulations section (“Reg.”)
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with Section
409A, to delay delivery of Shares to a later date as may be permitted under
Section 409A, including, without limitation, Regs. 1.409A-2(b)(7) and
1.409A-3(d).

(c)                Notwithstanding the provisions of Paragraph 2(a), to the
extent necessary to comply with Section 409A, any Shares that the Company may
deliver in respect of Grantee’s DSUs shall not have the effect of deferring
delivery or payment, income inclusion, or a substantial risk of forfeiture,
beyond the date on which such delivery, payment or inclusion would occur or such
risk of forfeiture would lapse, with respect to the Shares that would otherwise
have been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).

(d)               Notwithstanding the timing provisions of Paragraph 3 (b), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).

(e)                Notwithstanding any provision of Paragraph 3 to the contrary,
the dividend equivalent rights described in Paragraph 3 with respect to each of
Grantee’s outstanding DSUs shall be paid to Grantee within the calendar year
that includes the date of distribution of any corresponding regular cash
dividends paid by the Company in respect of a Share the record date for which
occurs on or after the Grant Date.  The payment shall be in an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Shares underlying such outstanding DSUs.

(f)                Delivery of Shares in respect of this grant may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any grant that
constitutes 409A deferred

4

 

--------------------------------------------------------------------------------

 

 

compensation, only to the extent that the later delivery is permitted under
Section 409A).


13.              HEADINGS.  THE HEADINGS OF PARAGRAPHS HEREOF ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR
INTERPRETATION OF ANY OF THE PROVISIONS OF THIS GRANT AGREEMENT.


14.              COUNTERPARTS.  THIS GRANT AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE
THE SAME INSTRUMENT.


 

[signature page follows]

 

5

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Deferred Stock Unit Grant Agreement has been executed
by the parties hereto as of the date and year first above written.

 

 

 

ALEXANDER’S, INC.

 

 

 

 

 

By:

 

 

 

Name: 

Title:

 





 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A TO

DEFERRED STOCK UNIT GRANT AGREEMENT

 

 

Date of Deferred Stock Unit Grant

Agreement:

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

Number of Deferred Stock Units (“DSUs”)

Subject to Grant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Initials of Company representative:                                  

 

Initials of Grantee:                                     

 

 